DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 15-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2014/0159001) in view of Kuroda et al. (US 2013/0093982).

Regarding claim 1, Park discloses a display device (Figs. 4-9) comprising:
a display panel (panel layers including OLED, Figs. 6, 9);
a polarizing plate (134/ 234/ 334) disposed above the display panel, wherein the polarizing plate comprises a linear polarizing layer (para. [0074]) and a retardation layer (136, 132/ 236, 217/ 317);
a window member (layers above 134/ 234/ 334) disposed above the polarizing plate (Figs. 4-9), wherein the window member comprises a window (133b/ 233b/ 333b) and a protective layer (135/ 235/ 335) disposed above the window (Figs. 4-9);
a support member (e.g., 215d, 215e/ 315d, 315e) disposed below the display panel (Figs. 6, 9), wherein a through-hole (with 218/ 318) is defined through the support member; and
an electronic module (218/ 318) disposed to correspond to the through-hole (Figs. 6, 9).
Park fails to explicitly disclose the protective layer has a retardation of about 100 nm or less or about 5000 nm or greater; an optical member disposed below the display panel; and the support member disposed below the optical member.
However, Kuroda discloses a display device (Fig. 1) comprising:
a protective layer (14) having a retardation of about 100 nm or less or about 5000 nm or greater (paras. [0029-0030]);
an optical member (second 14; paras. [0028, 0060]) disposed below the display panel (11, Fig. 1); and
a support member (e.g., back light source; para. [0028]) disposed below the optical member (second 14) (Fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the protective layer having a retardation of about 100 nm or less or about 5000 nm or greater; an optical member disposed below the display panel; and the support member disposed below the optical member, as in Kuroda, into the display device of Park to prevent rainbow interference patterns in images displayed for a clearer display, to sandwich the display panel between polarizing members for greater light transmission control, and to support the display panel while providing light thereto.

Regarding claim 2, Park fails to explicitly disclose wherein the protective layer comprises an unstretched cyclo-olefin polymer film, an unstretched polyether sulfone film, or a stretched polyethylene terephthalate film which has a retardation of about 5000 nm or more.
However, Kuroda discloses wherein the protective layer (14) comprises an unstretched cyclo-olefin polymer film, an unstretched polyether sulfone film, or a stretched polyethylene terephthalate film which has a retardation of about 5000 nm or more (paras. [0029-0030, 0035]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the protective layer comprises an unstretched cyclo-olefin polymer film, an unstretched polyether sulfone film, or a stretched polyethylene terephthalate film which has a retardation of about 5000 nm or more, as in Kuroda, into the display device of Park to prevent rainbow interference patterns in images displayed for a clearer display.

Regarding claim 3, Park fails to explicitly disclose wherein an angle between a transmitting axis of the linear polarizing layer and an optical axis of the protective layer is about 45±5°.
However, Kuroda discloses wherein an angle between a transmitting axis of the linear polarizing layer (13) and an optical axis of the protective layer (14) is about 45±5° (para.[0045]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein an angle between a transmitting axis of the linear polarizing layer and an optical axis of the protective layer is about 45±5°, as in Kuroda, into the display device of Park to prevent rainbow interference patterns in images displayed for a clearer display in a dark environment.

Regarding claim 4, Park discloses wherein the polarizing plate (134/ 234/ 334) further comprises a base film (133b/ 233b/ 333b) disposed above the linear polarizing layer (Figs. 4-9), and
the retardation layer (136, 132/ 236, 217/ 317) is disposed below the linear polarizing layer or above the base film (Figs. 4-9).
Park fails to explicitly disclose wherein the base film has an elongation rate in a first direction which is greater than an elongation rate in a second direction perpendicular to the first direction.
However, Kuroda discloses wherein the base film (14) has an elongation rate in a first direction which is greater than an elongation rate in a second direction perpendicular to the first direction (paras. [0037-0038]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the base film has an elongation rate in a first direction which is greater than an elongation rate in a second direction perpendicular to the first direction, as in Kuroda, into the display device of Park to prevent rainbow interference patterns in images displayed for a clearer display.

Regarding claim 5, Park discloses wherein the retardation layer (136, 132/ 236, 217/ 317) comprises a λ/2 retardation layer (136/ 236/ 336) and a λ/4 retardation layer (132/ 217/ 332), and
the λ/2 retardation layer is disposed closer to the linear polarizing layer (134/ 234/ 334) than the λ/4 retardation layer is (Figs. 4-9).

Regarding claim 6, Park discloses wherein an angle between a transmitting axis of the linear polarizing layer (134/ 234/ 334) and an optical axis of the λ/2 retardation layer (136/ 236/ 336) is about 15±5° (Fig. 4C), and
an angle between the transmitting axis of the linear polarizing layer (134/ 234/ 334) and an optical axis of the λ/4 retardation layer (132/ 217/ 332) is about 75±5° (Fig. 4C).

Regarding claim 8, Park discloses wherein the base film is an acrylic film (para. [0116]).
Park fails to explicitly disclose wherein the base film is a stretched acrylic film, a stretched cyclo-olefin polymer film, or a stretched polyethylene terephthalate film.
However, Kuroda discloses wherein the base film (14) is a stretched acrylic film, a stretched cyclo-olefin polymer film, or a stretched polyethylene terephthalate film (para. [0035]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the base film is a stretched acrylic film, a stretched cyclo-olefin polymer film, or a stretched polyethylene terephthalate film, as in Kuroda, into the display device of Park to prevent rainbow interference patterns in images displayed for a clearer display.

Regarding claim 9, Park fails to explicitly disclose wherein an angle between a transmitting axis of the linear polarizing layer and an optical axis of the base film is about 45±5°.
However, Kuroda discloses wherein an angle between a transmitting axis of the linear polarizing layer (13) and an optical axis of the base film (14) is about 45±5° (para. [0045]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein an angle between a transmitting axis of the linear polarizing layer and an optical axis of the base film is about 45±5°, as in Kuroda, into the display device of Park to prevent rainbow interference patterns in images displayed for a clearer display in a dark environment.

Regarding claims 10 and 11, Park fails to explicitly disclose wherein the optical member comprises a polymer film having a retardation of about 600 nm or less or about 5000 nm or more, and wherein the polymer film is a polyethylene terephthalate film.
However, Kuroda discloses wherein the optical member (second 14) comprises a polymer film having a retardation of about 600 nm or less or about 5000 nm or more (paras. [0029-0030]), and wherein the polymer film is a polyethylene terephthalate film (para. [0035]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the optical member comprises a polymer film having a retardation of about 600 nm or less or about 5000 nm or more, and wherein the polymer film is a polyethylene terephthalate film, as in Kuroda, into the display device of Park to prevent rainbow interference patterns in images displayed for a clearer display.

Regarding claim 15, Park discloses an adhesive layer (131a-131c/ 231a, 231b/ 331a, 331b) disposed between the window member and the polarizing plate, between the polarizing plate and the display panel, or between the display panel and the optical member (Figs. 4-9).

Regarding claim 16, Park discloses wherein at least a portion of the electronic module (218/ 318) is inserted into the through-hole (Figs. 6, 9).

Regarding claim 17, Park discloses a display device (Figs. 4-9) comprising:
a display panel (panel layers including OLED, Figs. 6, 9);
a polarizing member (134/ 234/ 334) disposed above the display panel, wherein the polarizing member comprises a linear polarizing layer (para. [0074]);
a window member (135/ 235/ 335) disposed above the polarizing member (Figs. 4-9), wherein the window member comprises a protective layer (135/ 235/ 335);
a support member (e.g., 215d, 215e/ 315d, 315e) disposed below the display panel (Figs. 6, 9), wherein a through-hole (with 218/ 318) is defined through the support member; and
an electronic module (218/ 318) disposed to correspond to the through-hole (Figs. 6, 9).
Park fails to explicitly disclose the protective layer having a first optical axis and a retardation of about 100 nm or less or about 5000 nm or greater, and an angle between the first optical axis and a transmitting axis of the linear polarizing layer is about 45±5°; an optical member disposed below the display panel, wherein the optical member comprises a polymer film having a retardation of about 600 nm or less or about 5000 nm or greater; and the support member disposed below the optical member.
However, Kuroda discloses a display device (Fig. 1) comprising:
a protective layer (14) having a first optical axis (para. [0032]) and a retardation of about 100 nm or less or about 5000 nm or greater (paras. [0029-0030]), and an angle between the first optical axis and a transmitting axis of the linear polarizing layer (13) is about 45±5° (para. [0045]);
an optical member (second 14; paras. [0028, 0060]) disposed below the display panel (11, Fig. 1), wherein the optical member comprises a polymer film (para. [0062]) having a retardation of about 600 nm or less or about 5000 nm or greater (paras. [0029-0030]); and
a support member (e.g., back light source; para. [0028]) disposed below the optical member (second 14) (Fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the protective layer having a first optical axis and a retardation of about 100 nm or less or about 5000 nm or greater, and an angle between the first optical axis and a transmitting axis of the linear polarizing layer is about 45±5°; an optical member disposed below the display panel, wherein the optical member comprises a polymer film having a retardation of about 600 nm or less or about 5000 nm or greater; and the support member disposed below the optical member, as in Kuroda, into the display device of Park to prevent rainbow interference patterns in images displayed for a clearer display in a dark environment, to sandwich the display panel between polarizing members for greater light transmission control, and to support the display panel while providing light thereto.

Regarding claim 19, Park fails to explicitly disclose wherein the protective layer comprises an unstretched cyclo-olefin polymer film, an unstretched polyether sulfone film, or a stretched polyethylene terephthalate film which has a retardation of about 5000 nm or greater.
However, Kuroda discloses wherein the protective layer (14) comprises an unstretched cyclo-olefin polymer film, an unstretched polyether sulfone film, or a stretched polyethylene terephthalate film which has a retardation of about 5000 nm or more (paras. [0029-0030, 0035]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the protective layer comprises an unstretched cyclo-olefin polymer film, an unstretched polyether sulfone film, or a stretched polyethylene terephthalate film which has a retardation of about 5000 nm or more, as in Kuroda, into the display device of Park to prevent rainbow interference patterns in images displayed for a clearer display.

Regarding claim 20, Park discloses wherein the display panel comprises an active area (Figs. 4-9) and a peripheral area adjacent to the active area (para. [0075]), and
the through-hole overlaps the active area and is spaced apart from the peripheral area in a plan view (Figs. 6, 9).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2014/0159001) in view of Kuroda et al. (US 2013/0093982), as applied to claim 5 above, and further in view of Kawamoto et al. (US 2007/0200976).

Regarding claim 7, Park in view of Kuroda discloses the limitations of claims 1, 4 and 5 above, but fails to explicitly disclose wherein each of the λ/2 retardation layer and the λ/4 retardation layer is a liquid crystal coating layer.
However, Kawamoto discloses a display device (Figs. 1-2), wherein each of the λ/2 retardation layer (13) and the λ/4 retardation layer (14) is a liquid crystal coating layer (para. [0039]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein each of the λ/2 retardation layer and the λ/4 retardation layer is a liquid crystal coating layer, as in Kawamoto, into the display device of Kuroda and Park to use a material that can reduce a thickness of the film as desirable (Kawamoto, para. [0039]).

Claims 12-14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2014/0159001) in view of Kuroda et al. (US 2013/0093982), as applied to claim 1 above, and further in view of Ueki et al. (US 2021/0011337).

Regarding claims 12-14 and 18, Park in view of Kuroda discloses the limitations of claim 1 above, but fails to explicitly disclose an impact absorbing layer disposed between the polarizing plate and the window member, wherein the impact absorbing layer has a retardation of about 100 nm or less, and wherein the impact absorbing layer comprises an unstretched cyclo-olefin polymer film or an unstretched polyether sulfone film.
However, Ueki discloses a display device (Figs. 1-3) comprising:
an impact absorbing layer (2A, Figs. 1-2; 306, Fig. 3) disposed between the polarizing plate (307) and the window member (305),
wherein the impact absorbing layer has a retardation of about 100 nm or less (para. [0044]), and
wherein the impact absorbing layer comprises an unstretched cyclo-olefin polymer film or an unstretched polyether sulfone film (paras. [0051, 0183]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate an impact absorbing layer disposed between the polarizing plate and the window member, wherein the impact absorbing layer has a retardation of about 100 nm or less, and wherein the impact absorbing layer comprises an unstretched cyclo-olefin polymer film or an unstretched polyether sulfone film, as in Ueki, into the display device of Kuroda and Park to absorb external shocks to prevent damage, and to reduce interferential unevenness for a quality display.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAISLEY L WILSON whose telephone number is (571)270-5023.  The examiner can normally be reached Monday-Friday, 9:00am-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAISLEY L WILSON/Primary Examiner, Art Unit 2896